United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40904
                         Summary Calendar


JERRY DON CLARK,

                                    Plaintiff-Appellant,

versus

DOCTOR GLENDA ADAMS,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:05-CV-208
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Don Clark, Texas prisoner # 575402, appeals the

dismissal of his 42 U.S.C. § 1983 complaint, alleging deliberate

indifference to his serious medical needs.    The district court

dismissed the complaint as frivolous pursuant to 28 U.S.C.

§ 1915A.   We review the dismissal de novo.   Ruiz v. United

States, 160 F.3d 273, 275 (5th Cir. 1998).

     A prison official acts with deliberate indifference “only if

he knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40904
                                  -2-

abate it.”     Farmer v. Brennan, 511 U.S. 825, 847 (1994).   A

showing of deliberate indifference requires the inmate to submit

evidence that prison officials “‘refused to treat him, ignored

his complaints, intentionally treated him incorrectly, or engaged

in any similar conduct that would clearly evince a wanton

disregard for any serious medical needs.’”     Domino v. Texas Dep’t

of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001)(citation

omitted).    “[T]he decision whether to provide additional

treatment is a classic example of a matter for medical judgment.”

Id. (internal quotation omitted).    “Deliberate indifference is an

extremely high standard to meet.”     Id.

     The gist of Clark’s argument is that the treatment that he

is currently receiving for his condition, bilateral hernias, is

wholly ineffective and that Dr. Adams should have referred him

for corrective surgery and only chose not to for economic

reasons.    Clark fails to show that Dr. Adams was aware of facts

demonstrating a substantial risk of serious harm and disregarded

the risk by failing to take reasonable measures to treat Clark.

See Farmer, 511 U.S. at 847.    The medical records show that Clark

was seen by medical personnel and was given medication and a

truss.   Clark’s allegations are best described as a disagreement

with the medical treatment he has received or, at most,

allegations that Dr. Adams was negligent in failing to refer him

for surgery.    Such disagreement or negligence does not establish

a constitutional violation.     See Varnado v. Lynaugh, 920 F.2d
                            No. 06-40904
                                 -3-

320, 321 (5th Cir. 1991).   Thus, the judgment of the district

court is affirmed.

     The district court’s dismissal of the present case and this

court’s affirmance of the dismissal count as one strike against

Clark for purposes of 28 U.S.C. § 1915(g).   See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   Clark is warned

that, should he accumulate three strikes, he will be barred

from proceeding in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.   See

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.